Name: 86/185/ECSC: Commission Decision of 2 April 1986 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the common market, excluding Spain (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  trade policy;  international trade;  Europe
 Date Published: 1986-05-21

 Avis juridique important|31986D018586/185/ECSC: Commission Decision of 2 April 1986 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the common market, excluding Spain (Only the Portuguese text is authentic) Official Journal L 132 , 21/05/1986 P. 0038 - 0038*****COMMISSION DECISION of 2 April 1986 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the common market, excluding Spain (Only the Portuguese text is authentic) (86/185/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 20 thereof, Having received the assent of the Council, Whereas Protocol 20, which covers the restructuring of the Portuguese iron and steel industry and the Joint Declaration on the Portuguese iron and steel industry, provide that deliveries of ECSC steel products of Portuguese origin onto the Community market will be the subject of quantitative limits in 1986; Whereas, at the date of accession, there was no agreement between the Commission and the Portuguese Government on the level of these aforementioned deliveries; Whereas, pursuant to the second subparagraph of paragraph 5 (a) of Protocol 20, it falls upon the Commission, with the assent of the Council, to establish the level of these deliveries; Whereas, by the terms of the first subparagraph of paragraph 3 (a) of the said Joint Declaration the level of the deliveries must be compatible with the forecasts used to calculate the evolution of the Community market; Whereas no significant changes are forecast for the Community market for 1986 in comparison with 1985, and in particular several important aspects of the internal anti-crisis measures will remain; Whereas, therefore, the Portuguese deliveries to the rest of the Community, excluding Spain, should not exceed in 1986 the level of 90 000 tonnes, a quantity based on the traditional deliveries of Portugal to the Community as constituted on 31 December 1985, taking into account the recent trend, HAS ADOPTED THIS DECISION: Article 1 Deliveries of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain, may not exceed 90 000 tonnes. Article 2 This Decision is addressed to the Republic of Portugal. Done at Brussels, 2 April 1986. For the Commission Karl-Heinz NARJES Vice-President